Matter of Gorayeb (2022 NY Slip Op 04081)





Matter of Gorayeb


2022 NY Slip Op 04081


Decided on June 23, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:June 23, 2022

PM-113-22
[*1]In the Matter of Marc Joseph Gorayeb, an Attorney. (Attorney Registration No. 4429361.)

Calendar Date:June 21, 2022

Before:Garry, P.J., Egan Jr., Ceresia, Fisher and McShan, JJ.

Marc Joseph Gorayeb, Hampton, New Hampshire, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Marc Joseph Gorayeb was admitted to practice by this Court in 2006 and lists a business address in Hampton, New Hampshire with the Office of Court Administration. Gorayeb now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Gorayeb's application.
Upon reading Gorayeb's affidavit sworn to May 3, 2022 and filed May 5, 2022, and upon reading the June 15, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Gorayeb is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Egan Jr., Ceresia, Fisher and McShan, JJ., concur.
ORDERED that Marc Joseph Gorayeb's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Marc Joseph Gorayeb's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Marc Joseph Gorayeb is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Gorayeb is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Marc Joseph Gorayeb shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.